            Case 1:16-cr-10137-LTS Document 285 Filed 07/03/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                             )
                                                     )
       v.                                            ) Cr. No. 16-10137-LTS
                                                     )
(1) KENNETH BRISSETTE, and                           )
(2) TIMOTHY SULLIVAN,                                )
                                                     )
                       Defendants                    )


                         GOVERNMENT’S NOTICE OF SUMMARY
                          ANTICIPATED TO BE USED AT TRIAL

       Pursuant to Fed. R. Crim. Proc. 1006, the government provides notice that it anticipates

using the attached chart as a summary to establish the content of voluminous telephone records

that cannot be conveniently examined in Court. Copies of the underlying documents have been

provided the defendants. The underlying documents will be also be available in the courtroom.

However, because of the volume of information presented, the government intends to use the

attached chart to summarize some of the information in those documents.

       For this summary, the relevant underlying information includes telephone records from

September 2, 2014 for the above-named defendants and other individuals.

       The summary is currently anticipated to be offered through Kristin Koch, a Special Agent

with the Federal Bureau of Investigation.

       The Government reserves the right to supplement, modify, and/or delete this summary as

necessary, depending on the testimony at trial, the Court’s rulings on evidence, and the nature of

any arguments that might be raised prior to and/or during trial.
         Case 1:16-cr-10137-LTS Document 285 Filed 07/03/19 Page 2 of 2



                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                             By:     /s/ Kristina E. Barclay
                                                     Laura J. Kaplan
                                                     Kristina E. Barclay
                                                     Assistant U.S. Attorneys


Dated: July 3, 2019

                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically to
the registered participants as identified on the Notice of Electronic Filing (NEF).




Date: July 3, 2019                                   /s/Kristina E. Barclay
                                                     Kristina E. Barclay
                                                     Assistant United States Attorney




                                                2
